Exhibit 10.1

 

[g152141kgi001.jpg]

 

TRINITY CAPITAL CORPORATION 2005 STOCK INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AWARD TERMS

 

The Participant specified below has been granted this Option by TRINITY CAPITAL
CORPORATION, a New Mexico corporation (the “Company”) under the terms of the
TRINITY CAPITAL CORPORATION 2005 STOCK INCENTIVE PLAN (the “Plan”).  The Option
shall be subject to the following terms and conditions (the “Option Terms”):

 


SECTION 1.                                          TERMS OF AWARD.  THE
FOLLOWING WORDS AND PHRASES RELATING TO THE GRANT OF THE OPTION SHALL HAVE THE
FOLLOWING MEANINGS:


 


(A)                                  THE “PARTICIPANT” IS
                                           .


 


(B)                                 THE “GRANT DATE” IS
                                           .


 


(C)                                  THE NUMBER OF “COVERED SHARES” SHALL BE
[          ] SHARES OF STOCK.


 


(D)                                 THE “EXERCISE PRICE” IS
$                        PER SHARE.


 

Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan.

 


SECTION 2.                                          NON-QUALIFIED STOCK OPTION. 
THE OPTION IS NOT INTENDED TO CONSTITUTE AN “INCENTIVE STOCK OPTION” AS THAT
TERM IS USED IN CODE SECTION 422.


 


SECTION 3.                                          DATE OF EXERCISE.  SUBJECT
TO THE LIMITATIONS OF THE OPTION TERMS, EACH INSTALLMENT OF COVERED SHARES OF
THE OPTION (“INSTALLMENT”) SHALL BECOME VESTED AND EXERCISABLE ON AND AFTER THE
“VESTING DATE” FOR SUCH INSTALLMENT AS DESCRIBED IN THE FOLLOWING SCHEDULE (BUT
ONLY IF THE PARTICIPANT’S TERMINATION OF SERVICE HAS NOT OCCURRED BEFORE THE
VESTING DATE):


 


SECTION 4.

 

INSTALLMENT

 

VESTING DATE
APPLICABLE TO INSTALLMENT

1/3 of Covered Shares

 

1st Anniversary of the Grant Date

1/3 of Covered Shares

 

2nd Anniversary of the Grant Date

1/3 of Covered Shares

 

3rd Anniversary of the Grant Date

 

--------------------------------------------------------------------------------


 


(A)                                  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 3, THE OPTION SHALL BECOME FULLY EXERCISABLE UPON A CHANGE OF
CONTROL THAT OCCURS ON OR BEFORE THE PARTICIPANT’S TERMINATION OF SERVICE.


 


(B)                                 THE OPTION MAY ONLY BE EXERCISED ON OR AFTER
THE PARTICIPANT’S TERMINATION OF SERVICE ONLY AS TO THAT PORTION OF THE COVERED
SHARES FOR WHICH IT WAS EXERCISABLE IMMEDIATELY PRIOR TO THE PARTICIPANT’S
TERMINATION OF SERVICE, OR BECAME EXERCISABLE ON THE DATE OF THE PARTICIPANT’S
TERMINATION OF SERVICE.


 


SECTION 5.                                          EXPIRATION.  THE OPTION
SHALL NOT BE EXERCISABLE AFTER THE COMPANY’S CLOSE OF BUSINESS ON THE LAST
BUSINESS DAY THAT OCCURS PRIOR TO THE EXPIRATION DATE.  THE “EXPIRATION DATE”
SHALL BE THE EARLIEST TO OCCUR OF:


 


(A)                                  THE TEN-YEAR ANNIVERSARY OF THE GRANT DATE;


 


(B)                                 THE TWELVE (12) MONTH ANNIVERSARY OF THE
PARTICIPANT’S TERMINATION OF SERVICE IF THE TERMINATION OF EMPLOYMENT OCCURS DUE
TO DEATH, DISABILITY OR RETIREMENT;


 


(C)                                  THE 90TH DAY FOLLOWING PARTICIPANT’S
TERMINATION OF SERVICE IF THE TERMINATION OF EMPLOYMENT OCCURS FOR REASONS OTHER
THAN DEATH, DISABILITY OR RETIREMENT; OR


 


(D)                                 THE DAY PRIOR TO PARTICIPANT’S TERMINATION
OF SERVICE IF DUE TO CAUSE.


 


SECTION 6.                                          METHOD OF OPTION EXERCISE. 
SUBJECT TO THE OPTION TERMS AND THE PLAN, THE OPTION MAY BE EXERCISED IN WHOLE
OR IN PART BY FILING A WRITTEN NOTICE WITH THE SECRETARY OF THE COMPANY AT ITS
CORPORATE HEADQUARTERS PRIOR TO THE COMPANY’S CLOSE OF BUSINESS ON THE LAST
BUSINESS DAY THAT OCCURS PRIOR TO THE EXPIRATION DATE.  SUCH NOTICE SHALL
SPECIFY THE NUMBER OF SHARES OF STOCK WHICH THE PARTICIPANT ELECTS TO PURCHASE,
AND SHALL BE ACCOMPANIED BY PAYMENT OF THE EXERCISE PRICE FOR SUCH SHARES OF
STOCK INDICATED BY THE PARTICIPANT’S ELECTION. PAYMENT MAY BE BY CASH OR,
SUBJECT TO LIMITATIONS IMPOSED BY APPLICABLE LAW, BY SUCH MEANS AS THE COMMITTEE
FROM TIME TO TIME MAY PERMIT, INCLUDING, (I) IN COMMON STOCK, EITHER ACTUALLY OR
BY ATTESTATION, VALUED AT ITS FAIR MARKET VALUE ON THE DATE OF EXERCISE,
PROVIDED IT HAS BEEN OWNED BY THE PARTICIPANT FOR AT LEAST SIX (6) MONTHS PRIOR
TO EXERCISE; (II) IN CASH BY AN UNAFFILIATED BROKER-DEALER TO WHOM THE HOLDER OF
THE OPTION HAS SUBMITTED AN EXERCISE NOTICE CONSISTING OF A FULLY ENDORSED
OPTION; OR (III) BY AN COMBINATION OF CASH AND/OR CLAUSES (I) AND/OR (II) ABOVE,
AS THE PARTICIPANT SHALL ELECT.  IF PAYMENT IS MADE PURSUANT TO CLAUSES (I) OR
(II) ABOVE, THE PARTICIPANT’S ELECTION MUST BE MADE ON OR PRIOR TO THE DATE OF
EXERCISE OF THE OPTION AND MUST BE IRREVOCABLE.  THE OPTION SHALL NOT BE
EXERCISABLE IF AND TO THE EXTENT THE COMPANY DETERMINES THAT SUCH EXERCISE WOULD
VIOLATE APPLICABLE STATE OR FEDERAL SECURITIES LAWS OR THE RULES AND REGULATIONS
OF ANY SECURITIES EXCHANGE ON WHICH THE STOCK IS TRADED AND SHALL NOT BE
EXERCISABLE DURING ANY BLACKOUT PERIOD ESTABLISHED BY THE COMPANY FROM TIME TO
TIME.


 


SECTION 7.                                          WITHHOLDING.  THE EXERCISE
OF THE OPTION IS SUBJECT TO WITHHOLDING OF ALL APPLICABLE TAXES.  AT THE
ELECTION OF THE PARTICIPANT, AND SUBJECT TO SUCH RULES AND LIMITATIONS AS MAY BE
ESTABLISHED BY THE COMMITTEE FROM TIME TO TIME, SUCH WITHHOLDING OBLIGATIONS MAY
BE SATISFIED (I) THROUGH CASH PAYMENT BY THE PARTICIPANT; OR (II) SUBJECT TO THE
COMMITTEE’S DISCRETION, THROUGH THE SURRENDER OF SHARES OF STOCK TO WHICH THE
PARTICIPANT IS OTHERWISE ENTITLED UNDER THE PLAN; PROVIDED, HOWEVER, THAT SUCH
SHARES UNDER THIS CLAUSE (II) MAY BE USED TO SATISFY

 

2

--------------------------------------------------------------------------------


 


NOT MORE THAN THE COMPANY’S MINIMUM STATUTORY WITHHOLDING OBLIGATION (BASED ON
MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL AND STATE TAX PURPOSES,
INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE
INCOME).


 


SECTION 8.                                          TRANSFERABILITY.  THE OPTION
IS NOT TRANSFERABLE BY THE PARTICIPANT OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION, AND DURING THE PARTICIPANT’S LIFE, MAY BE EXERCISED
ONLY BY THE PARTICIPANT.  IT MAY NOT BE ASSIGNED, TRANSFERRED (EXCEPT AS
AFORESAID), PLEDGED OR HYPOTHECATED BY THE PARTICIPANT IN ANY WAY WHETHER BY
OPERATION OF LAW OR OTHERWISE, AND SHALL NOT BE SUBJECT TO EXECUTION, ATTACHMENT
OR SIMILAR PROCESS.  ANY ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE OR
HYPOTHECATION, OR OTHER DISPOSITION OF THIS OPTION CONTRARY TO THE PROVISIONS
HEREOF, AND THE LEVY OF ANY ATTACHMENT OR SIMILAR PROCESS UPON THIS OPTION,
SHALL BE NULL AND VOID AND WITHOUT EFFECT.  NOTWITHSTANDING THE ABOVE, AN OPTION
MAY BE ASSIGNED, TRANSFERRED, PLEDGED OR HYPOTHECATED: (I) BY THE BENEFICIARY
DESIGNATION, BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION; (II) BY GIFTING
FOR THE BENEFIT OF DESCENDENTS FOR ESTATE PLANNING PURPOSES; OR (III) PURSUANT
TO A QUALIFIED DOMESTIC RELATIONS ORDER.


 


SECTION 9.                                          PARTICIPANT’S
REPRESENTATIONS AND SHAREHOLDERS AGREEMENT.  IN THE EVENT THE SHARES OF STOCK
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AT THE TIME THIS OPTION IS
EXERCISED, THE PARTICIPANT SHALL, IF REQUIRED BY THE COMPANY, CONCURRENTLY WITH
THE EXERCISE OF ALL OR ANY PORTION OF THIS OPTION (I) DELIVER TO THE COMPANY HIS
OR HER INVESTMENT REPRESENTATION STATEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT A; AND (II) AGREE TO EXECUTE AND BECOME A PARTY TO THE SHAREHOLDERS
AGREEMENT, AS MAY BE IN EFFECT ON SUCH DATE.


 


SECTION 10.                                   HEIRS AND SUCCESSORS.  THE OPTION
TERMS SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE COMPANY AND ITS
SUCCESSORS AND ASSIGNS, AND UPON ANY PERSON ACQUIRING, WHETHER BY MERGER,
CONSOLIDATION, PURCHASE OF ASSETS OR OTHERWISE, ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS AND BUSINESS.  IF ANY RIGHTS OF THE PARTICIPANT OR BENEFITS
DISTRIBUTABLE TO THE PARTICIPANT UNDER THIS AGREEMENT HAVE NOT BEEN EXERCISED OR
DISTRIBUTED, RESPECTIVELY, AT THE TIME OF THE PARTICIPANT’S DEATH, SUCH RIGHTS
SHALL BE EXERCISABLE BY THE DESIGNATED BENEFICIARY, AND SUCH BENEFITS SHALL BE
DISTRIBUTED TO THE DESIGNATED BENEFICIARY, IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT AND THE PLAN.  THE “DESIGNATED BENEFICIARY” SHALL BE THE
BENEFICIARY OR BENEFICIARIES DESIGNATED BY THE PARTICIPANT IN A WRITING FILED
WITH THE COMMITTEE IN SUCH FORM AND AT SUCH TIME AS THE COMMITTEE SHALL
REQUIRE.  IF A DECEASED PARTICIPANT FAILS TO DESIGNATE A BENEFICIARY, OR IF THE
DESIGNATED BENEFICIARY DOES NOT SURVIVE THE PARTICIPANT, ANY RIGHTS THAT WOULD
HAVE BEEN EXERCISABLE BY THE PARTICIPANT AND ANY BENEFITS DISTRIBUTABLE TO THE
PARTICIPANT SHALL BE EXERCISED BY OR DISTRIBUTED TO THE LEGAL REPRESENTATIVE OF
THE ESTATE OF THE PARTICIPANT.  IF A DECEASED PARTICIPANT DESIGNATES A
BENEFICIARY AND THE DESIGNATED BENEFICIARY SURVIVES THE PARTICIPANT BUT DIES
BEFORE THE DESIGNATED BENEFICIARY’S EXERCISE OF ALL RIGHTS UNDER THIS AGREEMENT
OR BEFORE THE COMPLETE DISTRIBUTION OF BENEFITS TO THE DESIGNATED BENEFICIARY
UNDER THIS AGREEMENT, THEN ANY RIGHTS THAT WOULD HAVE BEEN EXERCISABLE BY THE
DESIGNATED BENEFICIARY SHALL BE EXERCISED BY THE LEGAL REPRESENTATIVE OF THE
ESTATE OF THE DESIGNATED BENEFICIARY, AND ANY BENEFITS DISTRIBUTABLE TO THE
DESIGNATED BENEFICIARY SHALL BE DISTRIBUTED TO THE LEGAL REPRESENTATIVE OF THE
ESTATE OF THE DESIGNATED BENEFICIARY.


 


SECTION 11.                                   ADMINISTRATION.  THE AUTHORITY TO
MANAGE AND CONTROL THE OPERATION AND ADMINISTRATION OF THE OPTION TERMS AND THE
PLAN SHALL BE VESTED IN THE COMMITTEE, AND THE COMMITTEE SHALL HAVE ALL POWERS
WITH RESPECT TO THE OPTION TERMS AS IT HAS WITH RESPECT TO THE

 

3

--------------------------------------------------------------------------------


 


PLAN. ANY INTERPRETATION OF THE OPTION TERMS OR THE PLAN BY THE COMMITTEE AND
ANY DECISION MADE BY IT WITH RESPECT TO THE OPTION TERMS OR THE PLAN ARE FINAL
AND BINDING ON ALL PERSONS.


 


SECTION 12.                                   PLAN GOVERNS.  NOTWITHSTANDING
ANYTHING IN THE OPTION TERMS TO THE CONTRARY, THE OPTION TERMS SHALL BE SUBJECT
TO THE TERMS OF THE PLAN, A COPY OF WHICH MAY BE OBTAINED BY THE PARTICIPANT
FROM THE OFFICE OF THE SECRETARY OF THE COMPANY; AND THE OPTION TERMS ARE
SUBJECT TO ALL INTERPRETATIONS, AMENDMENTS, RULES AND REGULATIONS PROMULGATED BY
THE COMMITTEE FROM TIME TO TIME PURSUANT TO THE PLAN.


 


SECTION 13.                                   NOT AN EMPLOYMENT CONTRACT.  THE
OPTION WILL NOT CONFER ON THE PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUANCE
OF EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY OR ANY RELATED COMPANY, NOR WILL
IT INTERFERE IN ANY WAY WITH ANY RIGHT THE COMPANY OR ANY RELATED COMPANY WOULD
OTHERWISE HAVE TO TERMINATE OR MODIFY THE TERMS OF SUCH PARTICIPANT’S EMPLOYMENT
OR OTHER SERVICE AT ANY TIME.


 


SECTION 14.                                   NO RIGHTS AS SHAREHOLDER.  THE
PARTICIPANT SHALL NOT HAVE ANY RIGHTS OF A SHAREHOLDER WITH RESPECT TO THE
SHARES SUBJECT TO THE OPTION, UNTIL A STOCK CERTIFICATE HAS BEEN DULY ISSUED
FOLLOWING EXERCISE OF THE OPTION AS PROVIDED HEREIN.


 


SECTION 15.                                   AMENDMENT.  THE OPTION TERMS MAY
BE AMENDED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN, AND MAY OTHERWISE BE
AMENDED BY WRITTEN AGREEMENT OF THE PARTICIPANT AND THE COMPANY WITHOUT THE
CONSENT OF ANY OTHER PERSON.


 


SECTION 16.                                   SECTION 409A AMENDMENT.  THE
COMMITTEE RESERVES THE RIGHT (INCLUDING THE RIGHT TO DELEGATE SUCH RIGHT) TO
UNILATERALLY AMEND THIS AGREEMENT WITHOUT THE CONSENT OF THE PARTICIPANT TO
MAINTAIN COMPLIANCE WITH CODE SECTION 409A.  PARTICIPANT’S ACCEPTANCE OF THIS
AWARD CONSTITUTES ACKNOWLEDGEMENT AND CONSENT TO SUCH RIGHTS OF THE COMMITTEE.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and Participant has executed this Agreement.

 

PARTICIPANT

 

TRINITY CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

Signature

 

Its:

 

 

 

 

 

 

 

 

Print Name

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A
INVESTMENT REPRESENTATION STATEMENT

 

[This form is to be completed at the time option is exercised,
unless stock is publicly traded at that time.]

 

Effective as of                                  [insert date of option
exercise] (the “Effective Date”), the undersigned (“Participant”) has elected to
purchase                     shares of the Stock (the “Shares”) of Trinity
Capital Corporation (the “Company”) under and pursuant to the Trinity Capital
Corporation 2005 Stock Incentive Plan (the “Plan”) and the Non-Qualified Stock
Option Terms dated                                 [insert grant date of option]
(the “Option Terms”).  The Participant hereby makes the following
certifications, representations, warranties and agreements with respect to the
purchase of the Shares:

 

The Participant acknowledges that he or she is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Shares.  The Participant represents and warrants to the Company that he or she
is acquiring these Shares for investment for the Participant’s own account only
and not with a view to, or for resale in connection with, any “distribution”
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”).

 

The Participant further acknowledges that the Shares have not been registered
under the Securities Act, are deemed to constitute “restricted securities” under
Rule 701 and Rule 144 promulgated under the Securities Act and must be held
indefinitely unless they are subsequently registered under the Securities Act
and qualified under any applicable state securities laws or an exemption from
such registration and qualification is available.  The Participant further
acknowledges that the Company is under no obligation to register the Shares.

 

The Participant further acknowledges that he or she is familiar with the
provisions of Rule 144, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions.  The Participant further acknowledges that in the event all of the
applicable requirements of Rule 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required in order to resell the Shares.  The Participant
understands that no assurances can be given that any such registration will be
made or any such exemption will be available in such event.

 

The Participant further acknowledges and understands that all certificates
representing any of the Shares shall have endorsed thereon appropriate legends
reflecting the foregoing limitations, as well as any legends reflecting any
other restrictions pursuant to the Company’s Articles of Incorporation, Bylaws,
the Option, the Plan and/or applicable securities laws.

 

5

--------------------------------------------------------------------------------


 

The Participant further agrees that, if so requested by the Company or any
representative of the underwriters (the “Managing Underwriter”) in connection
with any registration of the offering of any securities of the Company under the
Securities Act, the Participant shall not sell or otherwise transfer any Shares
or other securities of the Company during the 180-day period, or such other
period as may be requested in writing by the Managing Underwriter and agreed to
in writing by the Company (the “Market Standoff Period”), following the
effective date of a registration statement of the Company filed under the
Securities Act.  Such restriction shall apply only to the first registration
statement of the Company to become effective under the Securities Act that
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act.  The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

 

The Participant further acknowledges and agrees that the Company shall not be
required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the representations, warranties,
agreements or other provisions contained in this Notice of Exercise or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom such Shares shall have been so
transferred.

 

 

Submitted by Participant:

 

 

 

 

 

 

 

 

Signature

 

6

--------------------------------------------------------------------------------